DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A.: i. & ii, as set forth in the Office action mailed on 12/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2020 is withdrawn.  Claim 3, directed to species A. i, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Elena Polovnikova on 02/24/2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended): A method of separating and analyzing a fluid sample within a sample analysis cartridge, the method comprising:
receiving a fluid sample in an inlet chamber of the sample analysis cartridge;
moving the fluid sample from the inlet chamber to a conduit using a pump;
wherein the first junction within the conduit splits , wherein the first sensor region comprises a first sensor, and the second sensor region comprises a second sensor;
moving the first segment of the fluid sample into the first conduit and moving the second segment of the fluid sample into the second conduit; 
moving the first segment of the fluid sample over the first sensor region within the first conduit to a first fluidic lock valve downstream of the first sensor region, thereby locking the first segment of the fluid sample within the first conduit; 
after the locking of the first segment of the fluid sample, beginning analysis of the first segment of the fluid sample in the first conduit;
moving the second segment of the fluid sample over the second sensor region within the second conduit to a second fluidic lock valve downstream of the second sensor region, thereby locking the second segment of the fluid sample within the second conduit; and,
after the locking of the second segment of the fluid sample, beginning analysis of the second segment of the fluid sample in the second conduit,
wherein the moving the first segment of the fluid sample over a first sensor region and moving the second segment of the fluid sample of the second sensor region are independent of one another.

Allowable Subject Matter
Claims 1-18 & 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of separating and analyzing a fluid sample within a sample analysis cartridge as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Miller et al. (US 7723099) & Ghai et al. (US 2007/0077613).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of separating and analyzing a fluid sample within a sample analysis cartridge, the method comprising: receiving a fluid sample in an inlet chamber of the sample analysis cartridge; moving the fluid sample from the inlet chamber to a conduit using a pump; separating the fluid sample into at least first and second segments using a first junction within the conduit, wherein the first junction within the conduit splits the conduit into a first conduit comprising a first sensor region and a second conduit comprising a second sensor region, wherein the first sensor region comprises a first sensor, and the second sensor region comprises a second sensor; moving the first segment of the fluid sample into the first conduit and moving the second segment of the fluid sample into the second conduit; moving the first segment of the fluid sample over the first sensor region within the first conduit to a first fluidic lock valve downstream of the first sensor region, thereby locking the first segment of the fluid sample within the first conduit; after the locking of the first segment of the fluid sample, beginning analysis of the first segment of the fluid sample in the first conduit; moving the second segment of the fluid sample over the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798